DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation “an annular” in line 5.  It is unclear if this is supposed to be the annular base.
Claim 1 recites the limitation "the upper rim of the container" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the access opening" in line 26.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 12, 13, 18-22 and 25-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lenz et al. (US-20210347533-A1).
Lenz discloses an assembly comprising a closure (20B) and a container (22) wherein said container has an open top side defined by an upper rim (25) comprising an outwardly extending peripheral ledge surrounding said open top side; and wherein the closure comprises: an annular base (40B) to be fixed to the upper rim of the container and defining an access opening to the container, the annular base comprising a peripheral skirt (50B) which has an integral non-removable end portion adapted to be arranged over the upper rim of the container (Fig. 15), and furthermore comprising a peripheral locking rim (58B) integrally formed on said end portion of the peripheral skirt, said peripheral locking rim having a proximal end (at 62B) and a distal end (130B), said proximal end of the peripheral locking rim being hingedly (62B) connected to the peripheral skirt, allowing the peripheral locking rim to be moved to a folded state, in which the peripheral locking rim is folded inwardly towards an inner surface of the end portion of the peripheral skirt (Fig. 15), such that, when the locking rim is in the folded state, the distal end thereof is able to move beyond and engage under the peripheral ledge of the container to lock the annular base to the upper rim of the container (Fig. 8), wherein the end portion of the skirt has on the inner surface an engagement surface portion (53B) with an inner diameter basically corresponding to the outer diameter of the peripheral ledge of the container (Fig. 8) and a widening surface portion (200B) having a gradually increasing inner diameter from the engagement surface portion towards an end of the peripheral skirt (Fig. 15); and a lid (42) moveable relative to the annular base between a closed position, in which the lid covers the access opening, and an open position, in which the access opening is unblocked by the lid, wherein the inner diameter of the widening surface portion increases gradually according to a linear function (Fig. 15), wherein the widening surface portion adjoins the engagement surface portion in a flush manner (Fig. 15), wherein the proximal end of the locking rim is connected to an end (122B) of the end portion of the peripheral skirt, wherein the proximal end of the locking rim is located radially outward with respect to the engagement surface portion (Fig. 15), wherein the locking rim has an inwardly curved shape (at 134B), wherein the annular base furthermore comprises an inner skirt (a, Fig. 15 labeled below) which is coaxial with the peripheral skirt and is integrally connected with the peripheral skirt at an upper side (Fig. 15), wherein the annular base and the lid are connected by a hinge (43), wherein the annular base and the lid are formed in one piece (par. 23), wherein the annular base and the lid are separately formed parts which are assembled to form the closure (par. 58), wherein the annular base has retaining members to retain a utensil adapted to take product from the container (par. 60), wherein the lid has retaining members (106) to retain a utensil adapted to take product from the container, wherein the container contains a powdered or granular product or tablets (par. 48), wherein the inner skirt has a lower end which in the fixed state on the container is spaced above the upper rim of the container (Fig. 15), wherein the inner skirt in the fixed state on the container is located radially inward from the upper rim of the container (Fig. 15), wherein the peripheral skirt has axially extending ribs (b, Fig. 15 labeled below) on the inner side, wherein the ribs have an end near the end portion of the peripheral skirt, wherein said end of the ribs form a stop for the upper rim of the container (Fig. 15).


    PNG
    media_image1.png
    512
    582
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenz.
Lenz fails to teach wherein the inner diameter of the widening surface portion increases gradually according to a curved function and wherein an axial distance between the end of the ribs and the distal end of the peripheral locking rim in the inwardly folded state is larger than the height of the peripheral ledge of the container.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the surface portion to be cured, since the closure would function in the same manner and since such a modification would have been a change in shape of an existing component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with the claimed sizes, in order to ensure that they fit together and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	
	
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenz in view of Lenz et al. (US-20170203890-A1).
Lenz fasil to teach wherein the end portion of the skirt has a wall portion that increases in diameter towards an end of the end portion of the peripheral skirt.
Lenz ‘890 teaches that it is known in the art to manufacture a closure with an end portion that increases in diameter (Fig. 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the end portion with an increasing diameter, so that closure could be stacked. 

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenz in view of Meyer (US-20080068178-A1).
Lenz discloses wherein the peripheral locking rim comprises a proximal portion and a distal portion, and wherein in an initial state the distal portion is inclined inwardly with respect to the proximal portion of the locking rim (Fig. 14), wherein in the initial state the proximal portion of the locking rim extends substantially in alignment or concentric with the peripheral skirt of the annular base (Fig. 14), wherein the proximal portion has a gradually increasing thickness (Fig. 15).
Lenz fasil to teach wherein the proximal portion extends from the proximal end to an angle portion, the distal portion extending from the angle portion to the distal end, and wherein the distal portion has a substantially constant thickness.
Meyer teaches that it is known in the art to manufacture a locking rim (40) with a proximal portion, angle portion and distal portion (Fig. 1).
Lenz further teaches that the locking rim can have a constant thickness (Fig. 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the locking rim with an angle portion and constant thickness, since the locking rim would still function to secure the closure and such a modification would have been a change in shape of an existing component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733